DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 04/12/2021.
Claims 1, 10-12, and 17-21 are currently pending and have been examined.
The Information Disclosure Statement (IDS) filed on 06/03/2021 has been acknowledged.  

Response to Amendment
Applicant`s amendment, filed 04/12/2021, has been entered.  Claims 1, 11, and 12 have been amended. Claims 17-21 have been newly added. In light of Applicant's amendment, claim 12 no longer invokes 35 U.S.C. 112(f). In light of Applicant's amendment, the rejections under 35 U.S.C. 112(a) have been withdrawn. In light of the filing of the terminal disclaimer of 04/12/2021, the non-statutory double patenting rejection has been withdrawn. In light of Applicant’s amendment, the rejections under 35 U.S.C. 112(b) regarding claims 1, 10, and 11 have been withdrawn.

Priority
The examiner acknowledges that the instant application is a continuation of 16/730,109, filed 12/30/2019, and therefore, the claims receive the effective filing date of 12/30/2019.  

Claim Objections
Claims 1, 10-12, and 17-21 are objected to because of the following informalities:  
In claim 1, line 14, “said purchasers” should read “said online purchasers”
In claim 10, line 7, “said purchasers account” should read “said online purchaser’s account”
In claim 11, line 7, “said purchasers account” should read “said online purchaser’s account”
In claim 12, line 17, “debiting” should read “debit”
In claim 12, line 17, “the purchasers’ prepaid account” should read “the online purchasers’ prepaid accounts”
In claim 12, lines 18, 21, and 24-25, “said online purchaser” should read “said online purchasers”
In claim 12, line 20, “an amount of gas” should read “the amount of gas”
In claim 12, lines 25-26, “said retail gas station” should read “said third party retail gas station”
In claim 17, line 2, “said online purchaser” should read “said online purchasers”
In claim 18, line 2, “said online purchaser” should read “said online purchasers”
In claim 19, line 2, “said online purchaser” should read “said online purchasers”
In claim 19, line 3, “a preselected grade of gas by said online purchaser” should read “a preselected grade of gas selected by said online purchasers”
In claim 20, line 2, “said online purchaser” should read “said online purchasers”
In claim 21, line 2, “said online purchaser” should read “said online purchasers”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 17-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites the limitation “said enterprise server” (line 6) which renders the claim indefinite. The claim previously recited “at least one enterprise server” (i.e., one or more servers) rather than “said enterprise 
Claim 12 recites the limitation “an input device” (line 15) which renders the claim indefinite because it is unclear whether this is the same input device as recited in line 13 or a different input device. For purposes of this examination, the limitation has been interpreted to read “the input device.”
Claim 12 recites the limitation “said fuel dispenser” (line 16) which renders the claim indefinite. The claim previously recited “at least one fuel dispenser” (i.e., one or more fuel dispensers) rather than “said fuel dispenser” (i.e., one fuel dispenser). Does Applicant mean said at least one fuel dispenser? For purposes of this examination, the limitation has been interpreted to read “said at least one fuel dispenser.”
Claim 12 recites the limitation “the third party retail gas station owner” (line 21) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a third party retail gas station owner.”
Claim 12 recites the limitation “said enterprise” (line 22) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “an enterprise.”
Claims 17-21 inherit the deficiencies noted in claim 12 and are therefore rejected on the same basis.

Claims 17-21 recite the limitation “said enterprise server” (lines 1-2) which renders the claims indefinite. Claim 12 previously recited “at least one enterprise server” (i.e., one or more servers) rather than “said enterprise server” (i.e., one server). Does Applicant mean said at least one enterprise server? For purposes of this examination, the limitation has been interpreted to read “said at least one enterprise server.”

Claim 18 recites the limitation “the wholesale price of gas per gallon” (line 3) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a wholesale price of gas per gallon.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 10-12, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1, 10, and 11 are directed to a process and claims 12 and 17-21 are directed to a machine. Therefore, the claims are directed to statutory subject matter under Step 1 (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 

Claims 1, 10, and 11
Claim 1 recites at least the following limitations that are believed to recite an abstract idea:
storing online purchasers accounts for purchase of gas online for future delivery at third party retail gas stations;
enabling delivery of gas at a third party retail gas station to online purchasers with a prepaid account in response to a prepaid gas card or access code;
reimbursing the third-party retail gas station for taxes and profits per gallon for an amount of gas delivered to said online purchasers;
replacing gas delivered by said third-party retail gas station to said online purchasers for the amount of gas delivered; and
debiting the online purchasers’ prepaid accounts for a cost of gas delivered.

                Under Prong Two of Step 2A of the 2019 PEG, the recitation of various additional elements within claim 1 are acknowledged, such as a fuel dispenser. It is noted that the claim is vague and does not entail how the fuel dispenser is enabled. While [0045] of the specification discusses turning the fuel dispenser on and off, limitations from the specification are not read into the claims. The term “enabling,” as claimed, is broad. The additional element is described at a high level in Applicant’s specification without any meaningful detail about its structure or configuration. As such, this limitation is not found to be sufficient to integrate the abstract idea into a practical application. Although this additional element is recited, claim 1 merely invokes such additional element as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claim 1 recites an abstract idea and fails to integrate the abstract idea into a practical application, claim 1 is “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
The recitation of various additional elements within the claim are acknowledged, such as a fuel dispenser. As discussed above with respect to Prong Two of Step 2A, although an additional element is recited, claim 1 merely invokes such additional element as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 1 merely recites the additional element in order to further define the field of use of the abstract idea.
Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 1 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 10 and 11, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 10 and 11 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite fundamental economic practices and commercial activities. Dependent claims 10 and 11 fail to identify additional elements and as such, are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 10 and 11 are “directed to” an abstract idea. Similar to the discussion above with respect to claim 1, dependent claims 10 and 11, analyzed individually and as an ordered combination, merely invoke such additional element as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea, and therefore, do not amount to significantly more than the abstract idea itself. See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1, 10, and 11 are ineligible.

Claims 12 and 17-21
Claim 12 recites at least the following limitations that are believed to recite an abstract idea:
store online purchaser accounts on said at least one enterprise database to enable online purchasers to purchase gas for future delivery; 
control dispensing of gas for delivery to online purchasers with prepaid accounts in response to an applied prepaid retail gas card or access code;

determine an amount of reimbursement to a third-party retail gas station for taxes and profits per gallon for the amount of gas delivered to said online purchasers before a third party retail gas station owner can be reimbursed for said taxes and profits by an enterprise; and 
determine an amount of gas to be delivered to said third party retail gas station for said amount of gas delivered to said online purchasers before said amount of gas can be replaced at said third-party retail gas station by said enterprise.
The above limitations recite the concept of conducting a financial transaction, i.e., retail gas sales for future delivery (see Specification at [0001]). These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite fundamental economic practices and commercial activities. Accordingly, under Prong One of Step 2A of the 2019 PEG, claim 12 recites an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the 2019 PEG, the recitation of various additional elements within claim 12 are acknowledged, such as at least one enterprise server; at least one enterprise database; and a fuel dispenser capable of dispensing gas having an input device for delivering gas to online purchasers with prepaid accounts in response to a prepaid retail gas card or access code applied to the input device on said fuel dispenser. It is noted that the claim is vague and does not entail how the fuel dispenser is controlled. While [0045] of the specification discusses turning the fuel dispenser on and off, limitations from the specification are not read into the claims. The term “control,” as claimed, is broad. The additional elements are described at a high level in Applicant’s specification without any meaningful detail about its structure or configuration. As such, these limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional elements are recited, claim 12 merely invokes such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, claim 12 generally links the use of the abstract idea to a particular technological environment or field of use. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 12 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
The recitation of various additional elements within the claim are acknowledged, such as at least one enterprise server; at least one enterprise database; and a fuel dispenser capable of dispensing gas having an input device for delivering gas to online purchasers with prepaid accounts in response to a prepaid retail gas card or access code applied to the input device on said fuel dispenser. As discussed above with respect to Prong Two of Step 2A, although additional elements are recited, claim 12 merely invokes such additional element as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 12 merely recites the additional elements in order to further define the field of use of the abstract idea.
Even when considered as an ordered combination, the additional elements of claim 12 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 12 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 12 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 17-21, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 17-21 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite fundamental economic practices and commercial activities. Dependent claims 17-21 Alice/Mayo test, claims 12 and 17-21 are ineligible.
	
Examiner Note
The examiner recommends incorporating language into the independent claims reflecting how the fuel dispenser is enabled/controlled, as discussed in [0045] of the specification (i.e., the oil company server transmits an “on” signal to the remote server that is then transmitted to the fuel dispenser which signals the electric motor of the fuel dispenser to turn on up to the maximum dollar amount, etc.). Applicant is welcome to contact the examiner to discuss possible amendments to overcome the 101 rejection.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 17, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Racusin, U.S. 20160055467 A1 (hereafter referred to as “Racusin”), in view of Coyner, U.S. 20030197060 A1 (hereafter referred to as “Coyner”), in further view of Go, JP 2004001787 A (hereafter referred to as “Go”).

Regarding claim 1, Racusin discloses a method for enabling online retail gas sales for future delivery at third party retail gas stations, comprising the steps of:
(a) storing online purchasers accounts for purchase of gas online for future delivery at third party retail gas stations (Racusin: [0038], [0040], [0051], Fig. 1, Claim 7 – “a database for storing purchaser account data including the purchaser's account number and, the current cash value in the account associated with the purchaser's commodity discount card”); 
(b) enabling a fuel dispenser capable of delivering gas at a third-party retail gas station to online purchasers with a prepaid account in response to a prepaid gas card or access code (Racusin: [0051], [0054-0055] – “Once a commodity discount card or discount pass used for a purchase at a retail gasoline station, for example, the magnetic strip on the purchaser's commodity discount card is read by a POS terminal 104, 106 and 108…The POS terminal 104, 106 and 108 transmits information from the magnetic strip on the commodity discount card or the discount pass to the central server 102 which includes the an account number and may include the current credit balance in dollars and gallons and the discount price per gallon…Based upon the purchaser's account balance or available credit the central server 102 determines the number of gallons that can be dispensed to the purchaser at the current POS terminal 104, 106 and 108…If the purchaser's account is valid and includes a credit balance, the central server 102 sends a signal back to the POS terminal 104, 106 and 108 over one of the bidirectional communication links 110, 112 and 
(e) debiting the online purchasers' prepaid accounts for a cost of gas delivered (Racusin: [0056] – “After the gasoline dispensing is terminated by the purchaser, the POS terminal 104, 106 and 108 sends a signal back to the central server 102 that the sale is concluded. Upon receipt of that signal, the central server 102 adjusts the purchaser's account balance. Both the dollar amount and the remaining number of gallons may be adjusted.”).
Racusin teaches that a monetary value for an amount of gas delivered includes taxes per gallon of gas delivered (Racusin: [0015] – “for gasoline, various state and local taxes are added to the price of each gallon of gasoline”), but does not explicitly teach (c) reimbursing the third-party retail gas station for a monetary value including profits per gallon for an amount of gas delivered to said online purchasers; and (d) replacing gas delivered by said third-party retail gas station to said online purchasers for the amount of gas delivered. However, Coyner teaches a prepaid gasoline card method in which a consumer may prepay for future consumption of gasoline (Coyner: [0002]), including reimbursing the third-party retail gas station for a monetary value including profits per gallon for an amount of gas delivered to said online purchasers (Coyner: [0012], [0036] – “A preferred redemption cash flow process begins with the customer swiping the card at a station. The retail system transmits card number and price per gallon for the appropriate gasoline grade to wholesaler or third party. They in turn access the card account data, verifies the number of gallons remaining on card, calculates the value of authorization by multiplying the number of gallons available by the price per gallon and authorizes at the price per gallon. The customer then pumps the number of gallons. Then at settlement the wholesaler or third party pays the retailer [i.e., “the third-party retail gas station”] an amount reflecting the monetary amount minus a transaction fee [i.e., “profits”].”).
It would have been obvious to one of ordinary skill in the art to include in the prepaid gas card method, as taught by Racusin, the ability to reimburse the third-party retail gas station for a monetary value including profits per gallon for an amount of gas delivered to said online purchasers, as taught by Coyner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of 
Racusin teaches that the purchasers are online purchasers (Racusin: [0040]), but Racusin/Coyner does not explicitly teach (d) replacing gas delivered by said third-party retail gas station to said purchasers for the amount of gas delivered. However, Go teaches using prepaid cards to pay for gas (Go: [0014]), including replacing gas delivered by said third-party retail gas station to said prepaid purchasers for the amount of gas delivered (Go: [0016-0017] – “​The inventory status of the fuel oil and other commodities sold in the self-fueling stand (SS) is transmitted to the physical distribution center terminal (16) via the communication line, and the automatic fuel oil order system is configured to provide a replenishment order in consideration of past sales results when the inventory becomes equal to or less than a predetermined level.”).
It would have been obvious to one of ordinary skill in the art to include in the prepaid gas card method, as taught by Racusin/Coyner, the ability to replace gas delivered by said third-party retail gas station to said purchasers for the amount of gas delivered, as taught by Go, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Racusin/Coyner, to include the teachings of Go, in order to provide a more economical delivery of the fuel (Go: [0017]).

Regarding claim 12, Racusin discloses a system for enabling enterprise online retail gas sales to online purchasers at fuel dispensers at third-party retail gas stations for future gas delivery, comprising: 
at least one enterprise server and at least one enterprise database (Racusin: [0046-0048], Fig. 1); said at least one enterprise server programmed to: 
store online purchaser accounts on said at least one enterprise database to enable online purchasers to purchase gas for future delivery (Racusin: [0038], [0040], [0051], Fig. 1, Claim 7 – “a database for storing purchaser account data including the purchaser's account number and, the current cash value in the account associated with the purchaser's commodity discount card”); 
control at least one fuel dispenser capable of dispensing gas having an input device for delivering gas to online purchasers with prepaid accounts in response to a prepaid retail gas card or access code 
debit the purchasers' prepaid accounts for an amount of gas delivered to said online purchasers (Racusin: [0056] – “After the gasoline dispensing is terminated by the purchaser, the POS terminal 104, 106 and 108 sends a signal back to the central server 102 that the sale is concluded. Upon receipt of that signal, the central server 102 adjusts the purchaser's account balance. Both the dollar amount and the remaining number of gallons may be adjusted.”).
Racusin teaches that a monetary value for an amount of gas delivered includes taxes per gallon of gas delivered (Racusin: [0015] – “for gasoline, various state and local taxes are added to the price of each gallon of gasoline”), but does not explicitly teach determining an amount of reimbursement to a third-party retail gas station for taxes and profits per gallon for the amount of gas delivered to said online purchasers before a third party retail gas station owner can be reimbursed for said taxes and profits by an enterprise; and determining an amount of gas to be delivered to said third party retail gas station for said amount of gas delivered to said online purchasers before said amount of gas can be replaced at said third-party retail gas station by said enterprise. However, Coyner teaches a prepaid gasoline card system in which a consumer may prepay for future consumption of gasoline (Coyner: [0002]), including determining an amount of reimbursement to a third-party retail gas station for a monetary value including profits per gallon for the amount of gas delivered to said online purchasers before a third party retail gas station owner can be reimbursed for said monetary value including profits by an enterprise (Coyner: [0012], [0036] 
It would have been obvious to one of ordinary skill in the art to include in the prepaid gas card system, as taught by Racusin, the ability to determine an amount of reimbursement to a third-party retail gas station for a monetary value including profits per gallon for the amount of gas delivered to said online purchasers before a third party retail gas station owner can be reimbursed for said monetary value including profits by an enterprise, as taught by Coyner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Racusin, to include the teachings of Coyner, in order to provide an agreement between parties (Coyner: [0012]).
Racusin teaches that the purchasers are online purchasers (Racusin: [0040]), but Racusin/Coyner does not explicitly teach determining am amount of gas to be delivered to said third party retail gas station for said amount of gas delivered to said online purchasers before said amount of gas can be replaced at said third-party retail gas station by said enterprise. However, Go teaches using prepaid cards to pay for gas (Go: [0014]), including determining an amount of gas to be delivered to said third party retail gas station for said amount of gas delivered to said purchasers before said amount of gas can be replaced at said third-party retail gas station by said enterprise (Go: [0016-0017] – “​The inventory status of the fuel oil and other commodities sold in the self-fueling stand (SS) is transmitted to the physical distribution center terminal (16) via the communication line, and the automatic fuel oil order system is configured to provide a replenishment order in consideration of past sales results when the inventory becomes equal to or less than a predetermined level.” – while art has been applied, it is noted that “before said amount of gas can be 
It would have been obvious to one of ordinary skill in the art to include in the prepaid gas card system, as taught by Racusin/Coyner, the ability to determine an amount of gas to be delivered to said third party retail gas station for said amount of gas delivered to said purchasers before said amount of gas can be replaced at said third-party retail gas station by said enterprise, as taught by Go, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Racusin/Coyner, to include the teachings of Go, in order to provide a more economical delivery of the fuel (Go: [0017]).

Regarding claim 17, Racusin/Coyner/Go teaches the system as recited in claim 12, wherein said at least one enterprise server is configured to enable delivery of gas to said online purchasers at a discount (Racusin: [0038]).

Regarding claim 18, Racusin/Coyner/Go teaches the system as recited in claim 12, wherein said at least one enterprise server is configured to enable delivery of gas to said online purchasers at a discount based on a wholesale price of gas per gallon (Coyner: [0015], [0031] – “The price may be the current posted retail price of a gallon of gasoline, the retail price plus a predetermined markup amount (example: today's price plus/minus 5%) or some other predetermined method of pricing the retailer (or wholesaler) might set.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Coyner with Racusin and Go for the reasons identified above with respect to claim 12.    

Claims 10, 11, and 19-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Racusin, in view of Coyner, in view of Go, in further view of Senior, U.S. 20140244413 A1 (hereafter referred to as “Senior”).

Regarding claim 10, Racusin/Coyner/Go teaches the method as recited in claim 1, but does not explicitly teach that step (a) further includes the step of: storing a retail gas location for gas purchases preselected by said 
It would have been obvious to one of ordinary skill in the art to include in the prepaid gas method, as taught by Racusin/Coyner/Go, the ability to store a retail gas location for gas purchases preselected by said online purchaser in said online purchaser’s account, as taught by Senior, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Racusin/Coyner/Go, to include the teachings of Senior, in order to protect consumers' deposits against market price fluctuations and make it easy for consumers to pre-purchase fixed quantities of goods or services in advance (Senior: [0011]).

Regarding claim 11, Racusin/Coyner/Go teaches the method as recited in claim 1, but does not explicitly teach that step (a) further includes the step of: storing a grade of gas type for gas purchases preselected by said online purchaser in said online purchaser’s account. However, Senior teaches allowing a user to purchase quantities of goods for later redemption (Senior: Abstract), including storing a grade of gas type for gas purchases preselected by said online purchaser in said online purchaser’s account (Senior: [0083], [0086], [0089], [0092], [0106], Fig. 7 – “On accessing the system, users will be able to perform some or all of the functions as shown in FIGS. 5 to 11:…Purchase discrete quantity units of commodity products using an approved payment method…View the current market prices of commodities and products. (eg. live pump prices for different grades of fuel at different retail refueling locations such as gas stations and truck stops)…View the balance of the amounts of commodity in their account and review their transaction history.” – “FIG. 7 illustrates an example of a user's account by price zone. In this example, a user has purchased discrete quantities of Regular Gasoline in four different price zones, specifically Manitoba, New Brunswick, Ontario South West, and Yukon, each in Canada.”).


Regarding claim 19, Racusin/Coyner/Go teaches the system as recited in claim 12, but does not explicitly teach that said at least one enterprise server is configured to enable delivery of gas to said online purchasers for a preselected grade of gas selected by said online purchasers. However, Senior teaches allowing a user to purchase quantities of goods for later redemption (Senior: Abstract), including at least one enterprise server being configured to enable delivery of gas to said online purchasers for a preselected grade of gas selected by said online purchasers (Senior: [0083], [0086], [0089], [0092], [0106], Fig. 7 – “On accessing the system, users will be able to perform some or all of the functions as shown in FIGS. 5 to 11:…Purchase discrete quantity units of commodity products using an approved payment method…View the current market prices of commodities and products. (eg. live pump prices for different grades of fuel at different retail refueling locations such as gas stations and truck stops)…View the balance of the amounts of commodity in their account and review their transaction history.” – “FIG. 7 illustrates an example of a user's account by price zone. In this example, a user has purchased discrete quantities of Regular Gasoline in four different price zones, specifically Manitoba, New Brunswick, Ontario South West, and Yukon, each in Canada.”).
It would have been obvious to one of ordinary skill in the art to include in the prepaid gas system, as taught by Racusin/Coyner/Go, the ability for said at least one enterprise server to be configured to enable delivery of gas to said online purchasers for a preselected grade of gas selected by said online purchasers, as taught by Senior, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that 

Regarding claim 20, Racusin/Coyner/Go teaches the system as recited in claim 12, but does not explicitly teach that said at least one enterprise server is configured to enable delivery of gas to said online purchasers at a preselected retail gas station location. However, Senior teaches allowing a user to purchase quantities of goods for later redemption (Senior: Abstract), including at least one enterprise server being configured to enable delivery of gas to said online purchasers at a preselected retail gas station location (Senior: [0103], [0106], Fig. 7 – “As shown in FIG. 5, a user may be prompted to select a zone (Choose Zone)… FIG. 7 illustrates an example of a user's account by price zone. In this example, a user has purchased discrete quantities of Regular Gasoline in four different price zones, specifically Manitoba, New Brunswick, Ontario South West, and Yukon, each in Canada.”).
It would have been obvious to one of ordinary skill in the art to include in the prepaid gas system, as taught by Racusin/Coyner/Go, the ability for said at least one enterprise server to be configured to enable delivery of gas to said online purchasers at a preselected retail gas station location, as taught by Senior, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Racusin/Coyner/Go, to include the teachings of Senior, in order to protect consumers' deposits against market price fluctuations and make it easy for consumers to pre-purchase fixed quantities of goods or services in advance (Senior: [0011]).

Regarding claim 21, Racusin/Coyner/Go teaches the system as recited in claim 12, but does not explicitly teach that said at least one enterprise server is configured to enable delivery of gas to said online purchasers at a preselected retail gas station location and a preselected grade of gas. However, Senior teaches allowing a user to purchase quantities of goods for later redemption (Senior: Abstract), including at least one enterprise server being configured to enable delivery of gas to said online purchasers at a preselected retail gas station location and a 
It would have been obvious to one of ordinary skill in the art to include in the prepaid gas system, as taught by Racusin/Coyner/Go, the ability for said at least one enterprise server to be configured to enable delivery of gas to said online purchasers at a preselected retail gas station location and a preselected grade of gas, as taught by Senior, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Racusin/Coyner/Go, to include the teachings of Senior, in order to protect consumers' deposits against market price fluctuations and make it easy for consumers to pre-purchase fixed quantities of goods or services in advance (Senior: [0011]).

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered.

35 U.S.C. § 112(b)
Applicant argues that the newly amended claims conform with the requirements of 35 U.S.C. 112(b) (Remarks at 5-7), however the examiner disagrees. Newly amended claims 12 and 17-21 still raise issues under 35 U.S.C. 112(b), as shown above, and therefore, do not overcome the rejections under 35 U.S.C. 112(b).

35 U.S.C. § 101


Applicant argues, “the claimed method and system, considered as a whole, improve upon previous fuel dispensers used in the field of fuel dispensers” (Remarks at 9). The examiner disagrees that the “claimed” method and system improve upon previous fuel dispensers used in the field of fuel dispensers. The specification discusses improvements but the claims are not reflective of such improvements. As noted above, the examiner recommends incorporating language into the independent claims reflecting how the fuel dispenser is enabled/controlled, as discussed in [0045] of the specification (i.e., the oil company server transmits an “on” signal to the remote server that is then transmitted to the fuel dispenser which signals the electric motor of the fuel dispenser to turn on up to the maximum dollar amount, etc.). The instant claims do not reflect these features and are vague.

Prior Art Rejections
Applicant argues, Racusin does not disclose or suggest “determin[ing] an amount of gas to be replaced to said third party retail gas station for an amount of gas delivered to said online purchaser by said enterprise” (Remarks at 8-9). It is noted that the claim does not recite this particular limitation, but rather recites, “determin[ing] an amount of gas to be delivered to said third party retail gas station for said amount of gas delivered to said online purchasers before said amount of gas can be replaced at said third-party retail gas station by an enterprise.” Racusin has not been relied upon to teach this limitation, as shown above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khalil, U.S. 20110099055 A1, discloses a prepaid fuel card.
Wanasek, U.S. 20040260632 A1, discloses prepaying for commodities.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684